I concur in the result but place decision on the ground that the injured man and the truck driver were both employees of plaintiff and if the employee on the scaffold was injured by the negligence of the employee truck driver in the course of his employment, the plaintiff employer would be liable. The fact that the liability was met by the employer's liability insurance carrier does not authorize this action, in behalf of such carrier, against plaintiff's own servant for negligence in the course of employment. The negligence, if any, of the truck driver was, in the eye of the law, that of the employer and the action at bar is one against plaintiff's alter ego, without the negligence of another person being involved or concerned. The injury for which compensation was paid by the insurance carrier was not caused "under circumstances creating a legal liability in some person other than the employer to pay damages in respect thereof." The statute, 2 Comp. Laws 1929, § 8454 (Stat. Ann. § 17.189), under *Page 230 
which plaintiff seeks recovery, does not authorize this action, for that statute merely provides:
"Where the injury for which compensation is payable under this act was caused under circumstances creating a legal liability in some person other than the employer to pay damages in respect thereof, the employee may at his option proceed either at law against that person to recover damages, or against the employer for compensation under this act, but not against both, and if compensation be paid under this act the employer may enforce for his benefit or for that of the insurance company carrying such risk, or the commissioner of insurance, as the case may be, the liability of such other person."